Cooper, C. J.,
delivered the opinion of the court.
The defendant is an incorporated company, engaged in the business of a commission merchant of fruits, vegetables, and produce, in the city of Denver, Colorado. The plaintiffs were engaged’ in a sort of fruit and vegetable commission business at Crystal Springs. The course of their business was about this: They would solicit from individual growers and shippers of fruit, consignments of their products, to be shipped to the various markets in the country, through the plaintiff’s firm, and sold by their correspondents in the different cities. The plaintiffs would thus collect the fruits and vegetables of numerous persons, and, combining them, make up carload lots, and consign the same to some one of their correspondents. The compensation of the plaintiffs was in the shape of commissions on the gross amount of sales, the commissions being divided in agreed proportions between the plaintiffs and the commission merchants to whom the articles were shipped to be sold. The contract between the plaintiffs and the defendant was that a commission of ten per cent, should be charged on all sales made by the defendant, of which it should retain seven per cent., and pay over to the plaintiffs three per cent.
As the products dealt with were of a perishable nature, the railroads engaged in their carriage required that freights *706should be prepaid, or their payment upon delivery to the consignee guaranteed by responsible parties. The custom was for consignees to supply this guarantee, and this was done by the defendant in reference to the consignment in controversy. To give confidence to the community of fruit and vegetable growers, it was also customary for commission houses in distant cities to make deposits in the local banks, against which drafts were drawn, payable either to the local house making the consignment, or to the individuals whose property had been sold. To facilitate these settlements, it was understood between the plaintiffs and defendant that the defendant, upon sales being made, should report to the owners, and remit directly to -them.
On July 2, the defendant company sent to the plaintiffs the following dispatch:
“Denver, July 2, 1895.
‘ ‘Messrs. E. G. Taylor c& Go., Crystal Springs, Miss. :
£ ‘ Think can make you satisfactory returns on car medium-ripe tomatoes, shipped at once. Answer.
£ £ Ti-ie Denver Prod. & Com. Co. ’ ’
On July 3, Taylor & Co. consigned, in their own name, a car containing eight hundred and twelve crates of tomatoes to the defendant company. In the manifest sent to the defendant the plaintiffs gave a list containing the names of the various persons interested in the consignment, the number of crates owned by each and the stencil number of the respective owners as marked on the crates.
The car reached Denver on the seventh of July, but was not opened and the tomatoes put on the market until the eleventh. The freight of the shipment had been guaranteed by the defendant, and was paid by it. On sale of the contents of the car, the proceeds were less than the freight, commissions and cost of loading, and so no report was made by the defendant to the owners. The defendant repaid itself from such proceeds the amount paid out for freight, and remitted to Taylor & Co. *707the cost of loading the car, which they had paid, and also three per cent, of the gross amount of sales as commissions. This ■left in the hands of the defendant a sum less than its seven per. cent, of sales, the commissions to which, under its contract with Taylor & Co., it was entitled to retain.
Taylor & Co., claiming that loss had resulted from the delay of the defendant in putting the tomatoes on the market, brought this action to recover the same, and the defendant’s first contention is that the plaintiffs had no such interest in the consignment as to entitle them to sue, even if it was negligent in making the sales; that the shipment was made by the plaintiffs as its solicitor and as the agent of known principals, who are alone entitled to maintain actions for any breach of contract.
The general rule, undoubtedly, is that an agent may not maintain an action for the breach of a contract made by him for his principal. This, counsel for the plaintiffs do not deny, but seek to bring their case within certain exceptions. They contend that, since the car was consigned in their name to the defendant, the contract was in fact made with them as principals, or with them acting as agents for unknown principals. This contention is plausible only so long as we look at the single isolated fact that the plaintiffs were named in the shipment as consignors, and exclude from view the nature of the engagement existing between the parties, and all other facts accompanying and explaining the consignment.
The plaintiffs and the defendants were, according to the terms of their general contract, engaged in a joint enterprise, which, as we gather from the record, was not exceptional in character in the community in which the plaintiffs lived, and not unknown to their patrons. Mr. Taylor says his firm was £ £ representing the Denver company, and was representing, in this shipment, the growers and the company too. In addition to the commissions allowed by the company, they (the growers) paid us so much a crate for loading — probably a cent and a half a crate— and we, were shipping to other houses throughout the country *708on the same terms. In order to induce shipments, the parties to whom consignments were made had to guarantee freights, but the freights were charged back out of the gross proceeds. ’ ’
Without protracting this opinion by detailing the evidence, it will suffice to say that, according to the plaintiffs’ own testimony, it clearly appears, not only that they were engaged in a joint enterprise with the defendant, under which the consignment was made, but that, in the shipment, the defendant was distinctly informed the quantity of each shipper’s interest, the particular crates belonging to each, and that, according to the course of business, the plaintiffs, the defendant, and the individuals owning the tomatoes understood that the goods were consigned as the property of such individuals, were to be sold as such, and the proceeds of sales of each man’s tomatoes remitted directly to him. The contract is not to be found in the mere act of consigning the car, but from all the facts and circumstances known to the parties. From a consideration of all the facts, we find nothing supporting the plaintiffs’ contention that the contract was made either in their name, as principals, or as representatives of undisclosed principals.

The ¡judgment is reversed and cause remcmded.